In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 18-429
                                      (not to be published)

    ************************* *
                                *
    REBEKAH MORGAN,             *
                                *
                                *                         Filed: July 15, 2020
                    Petitioner, *
                                *
    v.                          *
                                *                         Decision by Stipulation; Damages;
                                *                         Influenza Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND     *                         Related to Vaccine Administration
    HUMAN SERVICES,             *                         (“SIRVA”).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Shealene P. Mancuso, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Linda S. Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION ON JOINT STIPULATION1

        On March 22, 2018, Rebekah Morgan (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF
No. 1. Petitioner alleges she suffered from Shoulder Injury Related to Vaccine Administration
(“SIRVA”) as a result of the influenza vaccination she received on January 20, 2016. See
Stipulation ¶ 2, 4, dated July 15, 2020 (ECF No. 36); see also Petition.

        Respondent denies “that [P]etitioner sustained a SIRVA Table injury; and denies that her

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
current condition is a sequelae of a vaccine-related injury.” See Stipulation ¶ 6. Nonetheless, both
parties, while maintaining their above-stated positions, agreed in a stipulation filed July 15, 2020
that the issues before them can be settled and that a decision should be entered awarding Petitioner
compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

       a) A lump sum of $152.18, representing reimbursement of a Medicaid lien for services
          rendered on behalf of Petitioner, in the form of a check payable jointly to Petitioner
          and
                                         Health Plan of Nevada
                                  Claims Investigation and Recovery
                                             P.O. Box 15645
                                    Las Vegas, Nevada 89114-5645
                                       Member No. 13001176500

           Petitioner agrees to endorse the check to Health Plan of Nevada.

       b) A lump sum of $45,000.00 in the form of a check payable to Petitioner. This award
          represents compensation for all remaining damages that would be available under 42
          U.S.C. § 300aa-15(a), including pain and suffering and past unreimbursed expenses.

       Stipulation ¶¶ 8a, 8b.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.